Felt, J.
This is an appeal from a judgment in favor of appellee for damages for personal injuries. 'With its general verdict the jury returned answers to interrogatories. Errors assigned and relied on for reversal are: (1) The *163complaint does not state facts sufficient to constitute a cause of action. (2) Overruling appellant’s motion for judgment on the answers to the interrogatories. (3) Overruling the motion for a new trial. (4) Overruling appellant’s motion in arrest of judgment.
Omitting averments about which there is no controversy, the complaint, in substance, charges that appellant is, and was on June 4, 1910, a street railway corporation, and owned and operated a road over and upon Michigan Street in the city of South Bend,. Indiana, which extended across Jefferson Boulevard in the business section of the city; that on said day appellee was riding eastwardly along Jefferson Boulevard on a bicycle and at the intersection of said streets, when crossing Michigan Street, was struck by a hand car of appellant operated over and upon said street by appellant’s servants'; that appellant “at said time and place negligently and carelessly ran and operated said hand car” and “further negligently and carelessly failed to equip said hand ear with an efficient brake by which said ear could be quickly stopped”, and further “negligently and carelessly failed to give any signal or warning of its approach to said crossing” and further “negligently failed to equip its said hand car with any device or means by which a signal or warning of its approach to said crossing could be given. * * # That by reason of each of said acts of negligence * * * said hand car was * * * run by the defendant upon and against the plaintiff and he was thereby thrown to the ground and dragged. * * * and permanently1 injured, and he was rendered incapable of following his usual occupation and has lost valuable time and expended money for medical services all to his injury and damages in the sum of $10,000.”
*1641. 2. *163The gist of the objections urged against the complaint is that the specific acts of negligence control and eliminate the general allegation of negligent operation; that the averments do not show that the injury complained of was due *164to any act of negligence charged in the complaint. Specific facts do not control general averments unless they contradict, or are inconsistent with, the general averments. Evansville, etc., R. Co. v. Hoffman (1914), 56 Ind. App. 530, 105 N. E. 788; Cleveland, etc., R. Co. v. Clark (1912), 51 Ind. App. 392, 405, 97 N. E. 822. The general averment of negligent operation is not controlled or eliminated by the specific charges of failure to properly equip the car, nor does the charge of failure to give warning of the approach of the hand ear to the crossing, limit the proof that may be properly offered under the general charge of negligent operation, to proof of failure to give warning of the approach of the car, for such specific allegation is neither contradictory of, nor inconsistent with, the general allegation of negligent operation. Evansville, etc., R. Co. v. Hoffman, supra, and cases cited. The allegations following the general charge of negligent operation are simply additional charges of negligence which in no way contradict or nullify the genera1 charge of negligent operation. The complaint was sufficient to withstand a demurrer for insufficiency of facts and is clearly good as against the attack after verdict made in this court for the first time. Evansville, etc., R. Co. v. Krapf (1896), 143 Ind. 647, 655, 36 N. E. 901; Dieckman v. Louisville, etc., Traction Co.. (1910), 46 Ind. App. 11, 19, 89 N. E. 909, 91 N. E. 179; Indianapolis St. R. Co. v. Marschke (1906), 166 Ind. 490, 495, 496, 77 N. E. 945.
3. Appellant contends that the answers to the interrogatories show conclusively that appellee .was guilty of contributory negligence. They show among other things that there wTas a double track on Michigan Street and that it was an established custom of appellant to run its south bound cars on the west track and its north bound cars on the east track and that appellee knew such was the custom; that appellee approached Michigan Street from the west going east; that he looked both north and south for an *165approaching car before he attempted to cross, and saw none; that he rode between two vehicles which were passing along the side of the track and obstructed his view of the track just before he reached the car tracks; that the hand car approached from the south on the west track and his bicycle was from four to five feet from the west rail when he could see south on Michigan Street and obtain a view of the approaching hand car; that the hand car moved north about twenty-three feet after the men on the car saw appellee; that appellee after he passed the vehicle looked south and saw the hand car for the first time; that the front wheel of his bicycle was on the west car rail when he first heard the approaching car; that the hand car struck appellee and knocked and dragged him about sixteen feet; that appellant’s employes on said car made no effort to slacken the speed of the ear before it reached the crossing where appellee was struck; that appellant and its servants knew that many people continually crossed over said crossing and that it was so used on said day; that said car ápproaehed the crossing at a rate of speed which was dangerous to persons using the same; that appellee in approaching the crossing used that degree of care that a person of ordinary prudence and caution would use under similar circumstances. The answers are not in irreconcilable conflict with the general verdict, but many of them strongly support it. The motion for judgment thereon was properly overruled.
4. In presenting alleged error arising on the overruling of the motion for a new trial, appellant suggests numerous questions relating to the giving and refusal of instruetions. The construction we have placed on the complaint answers most of the objections urged and shows them to be untenable. Other alleged errors are due to a failure to observe the fact that the rules applicable to a person crossing over the track of a steam railway do not apply in all their strictness to persons crossing the tracks of street cars propelled by electricity in a city. Duetz v. Louisville, *166etc., Traction Co. (1911), 46 Ind. App. 692, 694, 91 N. E. 922; Henry v. Epstein (1912), 50 Ind. App. 660, 668, 95 N. E. 275; Indianapolis St. R. Co. v. Marschke, supra.
5. The question most strongly urged for the reversal of the judgment arises from the giving of instruction No. 8, requested by appellee, on the measure of damages. The objection urged is that it authorizes the jury to
“take into consideration expenses, if any, actually incurred as a result of his injuries”. That there is evidence tending to prove that he incurred medical expenses, but no evidence to show the values of the services rendered. Tkp cases dealing with this question bear strong evidence of a want of uniformity in the decisions. "Whether a careful analysis of the issues and evidence in each case and the varying phraseology of the several instructions considered would result in clearing up the apparent inconsistency in the holdings, we need not, and do not decide, for in our view of the case under consideration, the differences, if any, in the decided cases, are not material to the question here presented. Thomas Madden, Son & Co. v. Wilcox (1910), 174 Ind. 657, 668, 669, 91 N. E. 933, and cases cited; Ohio, etc., R. Co. v. Stein (1894), 140 Ind. 61, 69, 39 N. E. 246; Lytton v. Baird .(1884), 95 Ind. 349, 357; Indianapolis, etc., Traction Co. v. Henderson (1906), 39 Ind. App. 324, 330, 79 N. E. 539; Cleveland, etc., R. Co. v. Case (1910), 174 Ind. 369, 377, 91 N. E. 238, and cases cited; Cincinnati, etc., R. Co. v. Armuth (1913), 180 Ind. 673, 103 N. E. 738, and cases cited.
An examination of the cases where similar instructions relating to damages were held erroneous and harmful shows that in some instances the decisions are based on the proposition that the jury was permitted or directed to go outside the issues and-beyond the evidence, while in others the vice-is found in permitting the jury to consider .loss of time or medical expenses and the like, where there was evidence to show loss of time or expenses but no evidence to show the amount of the expenses or the value of the time lost. Some *167instructions which did not expressly limit the jury to the evidence, have been held harmless, as in Thomas Madden, Son & Co. v. Wilcox, supra, but in some of the cases, including the recent case of Cincinnati, etc., R. Co. v. Armuth, the instructions were held harmful on the theory that there was evidence tending to show that expenses were incurred, but' total absence of evidence to show the amount thereof of value of. the services rendered. In the ease at bar it is not contended that the issues would not warrant proof of medical expenses, though it is asserted that the proof made was outside the issues. The evidence shows that appellee was taken to the hospital immediately after the injury and remained there for more than two weeks; that when he left he went immediately to Michigan and was not treated by his physician for injuries received after he left the hospital; that he paid the hospital forty dollars for treatment and care while there. This was legitimate proof of pay for treatment and was within the issues.
Giving the rule contended for by appellant its full effect we do not think the instruction was erroneous or harmful as applied to the facts of the case, for there was proof of payment for care and treatment during the only time the evidence shows he was under treatment for the injuries received. The jury was not left to speculate or guess at the amount and there is no room to indulge the presumption that in making up its verdict it allowed anything for treatment other than the amount definitely proven. Furthermore, at the request of appellant, the jury was further instructed on the measure of damages, and in instruction No. 17 was told, “If you find for the plaintiff, then you will determine from the evidence, the amount the plaintiff is entitled to recover.” In other instructions the jury was frequently told that its finding must be based on the evidence. It is clear that there is no room for the contention that the jurors were led to believe that they could go outside the evidence in assessing appellee’s damages.
*1686. The jury awarded appellee $5,000 damages which may be a very liberal allowance, but the amount is not so great as to warrant the court in holding that the jury acted from prejudice, passion,, partiality or corruption. Cleveland, etc., R. Co. v. Jones (1912), 51 Ind. App. 245, 251, 99 N. E. 503; Cleveland, etc., R. Co. v. Hadley (1908), 170 Ind. 204, 215, 82 N. E. 1025, 84 N. E. 14, 16 L. R. A. (N. S.) 527. No particular reason is stated by appellant Avhy the judgment is excessive but in argument it is said appellee was 68 years of age with an expectancy of over 10 years. There was evidence tending to show that he was a man of business capacity, strong and active prior to the collision and that his injuries had affected his nervous system and were permanent in character. There was evidence tending to support the verdict.
. We have gone through the briefs and considered the numerous questions suggested but we do not feel justified in giving further detailed consideration to them. We find no reversible error. Judgment affirmed.